Name: Council Regulation (EC) No 1290/94 of 30 May 1994 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin ' Partners in Progress' Fair
 Type: Regulation
 Subject Matter: industrial structures and policy;  international trade;  trade policy;  marketing;  regions of EU Member States
 Date Published: nan

 4. 6 . 94 Official Journal of the European Communities No L 141 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1290/94 of 30 May 1994 applying supplementary generalized tariff preferences in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' Fair therefore, to provide additional latitude to countries bene ­ fiting from generalized preferences to enable them to benefit from the generalized tariff preferences for products being the subject of contracts for sale at these fairs ; Whereas as this juncture the German Government has submitted a request for supplementary generalized tariff preferences to be applied in respect of certain products originating in countries benefiting from generalized preferences and sold at the Berlin 'Partners in Progress' Fair ; whereas, for the abovementioned reasons, additional latitude should be allowed for countries benefiting from generalized preferences to enable them to take advantage of the generalized tariff preferences for products which were the subject of sales contracts at the 'Partners in Progress' Fair ; whereas, however, this latitude should be limited to 6 % for the levels of the tariff measures ap ­ plicable to each product or group of products under the aforementioned annual Regulations, last applied for the year 1993, and this additional latitude should be allowed ; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas fairs are organized in the Community with a view to promoting partnership between economic opera ­ tors from developing countries and from industrialized countries at commercial, industrial or technological level and improving the access to world markets of products originating in countries benefiting from generalized preferences ; Whereas, in view of the aims of these fairs, certain steps should be taken in the field of generalized preferences ; Whereas, in accordance with the offer made in the context of the United Nations Conference on Trade and Development (UNCTAD), the Community opened, origi ­ nally in 1971 , and most recently by Regulations (EEC) No 3831 /90 (') and (EEC) No 3832/90 (2), as extended by Regulation (EC) No 3668/93 (3) and supplemented by Regulation (EC) No 3667/93 (4), generalized tariff prefe ­ rences in particular in respect of finished and semi ­ finished industrial and textile products originating in countries benefiting from generalized preferences ; Whereas certain products covered by the system of fixed duty-free amount, ceilings or other tariff measures, being the subject of contracts for sale in the course of these fairs, might not be able to benefit from the preferences if the tariff quotas or fixed duty-free amounts are used up or the collection of custom duties is re-established for products subject to ceiling limits before the opening date of the abovementioned fairs ; whereas it is important, Whereas, without prejudice to the specific provisions of this Regulation, the application of the provisions of the implementing Regulations regarding generalized tariff preferences and, in particular, in respect of the beneficiary countries and the concept of originating products should be applied to the supplementary preferences in question ; Whereas as a consequence of Council Regulation (EC) No 1291 /94 (^ the advantages accrued from the gen ­ eralized scheme of preferences for the Republic of Korea have been withdrawn for textile products covered by the Multifibre Agreement ; Whereas it is appropriate, however, to exclude from the scope of this Regulation certain products originating in given beneficiary countries ;(') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 338, 31 . 12. 1993, p. 22. 0 OJ No L 338, 31 . 12. 1993, p. 1 . 0 See page 9 of this Official Journal. No L 141 /2 Official Journal of the European Communities 4. 6 . 94 2. The German authorities shall see to it that the total amount covered by certified contracts does not exceed the limits fixed in Article 1 (2). Whereas declarations of release into free circulation submitted with a view to the importation of the products in question should be accompanied by the certificate of origin and the contract concluded at the relevant fair, the latter certified by the competent authorities of the Member State where it is held ; Whereas the authorities of the Member States must see to it that certification of the contracts concluded at fairs held on their territory does not exceed the authorized supple ­ mentary quantities ; Whereas the method of administration adopted requires the close cooperation between the Member States and the Commission, Article 3 Those provisions of Regulations (EEC) No 3831 /90 and (EEC) No 3832/90 relating to the application of genera ­ lized tariff preferences which concern beneficiary coun ­ tries and the concept of originating products shall be applicable. HAS ADOPTED THIS REGULATION : Article 4 The following shall be excluded from the benefits afforded by this Regulation :  textile products falling within categories 1 , 2, 3, 4, 5, 6, 7, and 8 appearing in Annex I to Regulation (EEC) No 3832/90 and originating in countries subject to the fixed duty-free amount as indicated in the said Annex ;  textile products appearing in Annex I to Regulation (EEC) No 3832/90 and originating in South Korea ;  products appearing in the Annex to this Regulation and originating in the countries indicated with rela ­ tion to those products. Article 5 The German authorities shall forward to the Commission, not more than seven days after the end of the Berlin 'Partners in Progress' Fair, a list of certified contracts indi ­ cating the nature and value or the quantity, whichever is appropriate, of the goods in question and the names and addresses of the exporters and importers. The Commis ­ sion shall send a copy of this list to the authorities of the other Member States. Article 1 1 . From 8 June 1994 to 31 December 1995, supple ­ mentary Community tariff preferences shall be opened, subject to Article 3, for the importation of product :  mentioned in Annex I to Regulation (EEC) No 3831 /90 , or  mentioned in Annexes I and II to Regulation (EEC) No 3832/90 , provided these products originate in one of the countries or territories benefiting from the preferences referred to in the Annexes to those Regulations and have been exhi ­ bited by the exporting countries at the Berlin 'Partners in Progress' Fair and have been the subject there of sales contracts. 2. The supplementary preferences referred to in para ­ graph 1 shall be 6 % of the duty-free amounts or ceiling fixed for each product or group of products in Regula ­ tions (EEC) No 3831 /90 and (EEC) No 3832/90. 3. Within the framework of the supplementary prefe ­ rences referred to in paragraph 1 , the Common Customs Tariff duties shall be totally suspended. Application of the tariff preferences shall be subject to submission of a certi ­ ficate of origin, Form A, and the contract. Article 6 Member States shall forward to the Commission, within two weeks of the end of each quarter, the list of the amounts charged during the reference quarter in accor ­ dance with the provisions of this Regulation. Article 7 Member States and the Commission shall , cooperate closely to ensure compliance with this Regulation . Article 2 1 . Declarations of the release into free circulation of the products in question must be accompanied by the certificate of origin and by the contract concluded at the Berlin 'Partners in Progress' Fair, the latter certified by the competent German authorities. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 4. 6. 94 Official Journal of the European Communities No L 141 /3 ¢ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1994. For the Council The President G. MORAITIS No L 141 /4 Official Journal of the European Communities 4. 6. 94 ANNEX List of products/countries excluded from the benefit of this Regulation Order No CN/Taric code Description Country concerned 10.0110 2902 50 00 10.0400 3102 10 10 10.0440 3806 10 10 10.0480 3923 21 00 10.0510 4011 10 00 4011 20 4011 30 90 4011 91 4011 99 4012 10 30 4012 10 50 4012 10 80 4012 20 90 4012 90 4013 10 4013 90 90 10.0520 4104 10 95 410410 99 4104 31 11 4104 31 19 4104 31 30 4104 31 90 4104 39 10 4104 39 90 10.0560 42021211 4202 12 19 4202 2210 4202 32 10 4202 9211 4202 9218 Styrene Saudi Arabia Urea containing more than 45 % by weight of nitrogen on the dry anhy- Libya drous product Resin, obtained from fresh oleoresins China Sacks and bags (including cones) : Hong Kong  Of polymers of ethylene Singapore Other pneumatic tyres and tubes South Korea Leather of bovine or equine animals, without hair on, other than leather Brazil falling within CN code 4108 or 4109  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2)   Other    Otherwise prepared  Other bovine leather and equine leather, parchment-dressed or prepared after tanning Trunks, suit-cases, vanity cases, executive cases, briefcases, school satchels South Korea and similar containers :  With outer surface of plastics or of textile materials :   In the form of plastic sheeting Handbags, whether or not with shoulder straps, including those without handles :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Articles of kind normally carried in the pocket or in the handbag :  With outer surface of plastic sheeting or of textile materials :   Of plastic sheeting Other, with outer surface of plastic sheeting or of textile materials :  Of plastic sheeting :   Travelling bags, toilet bags, rucksacks and sportbags   Musical instrument cases    Other 4. 6 . 94 Official Journal of the European Communities No L 141 /5 Order No CN/Taric code Description Country concerned 10.0570 4202 11 Trunks, suit-cases, vanity cases, executive cases, brief cases, school satchels Brazil 4202 12 91 and similar containers China ! « nn  With outer surface of leather, of composition leather or of patent leather |S0rea4202 19 90 K Hong Kong 4202 21 00  With outer surface of plastics or of textile materials 4202 22 90 _ _ QJ other materials, including vulcanized fibre 4202 29 00 4202 31 00 °ther 4M2 39 00 ArtiCleS °f 3 ktad n °rma"y Carlied thC ^ °' "" ha"dbag 4202 91  With outer surface of leather, of composition leather or of patent leather 4202 92 91 _ outer surface of plastic sheeting or of textile materials4202 92 98 K 6 4202 99 00   Of textile materials    Other Other  With outer surface of leather, of composition leather or of patent leather  With outer surface of plastic sheeting or of textile materials  Other   Musical instrument cases    Other 10.0630 4412 Plywood, veneered panels and similar laminated wood Brazil South Korea 4420 90 1 1 Wood marquetry Indonesia 4420 90 19 and inlaid wood Malaysia Singapore 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the South Korea uppers of which are neither fixed to the sole nor assembled by stitching, Hong Kong riveting, nailing, screwing, plugging or similar processes Indonesia Thailand 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composition leather Brazil and uppers of leather Hong Kong Indonesia South Korea Thailand 10.0680 6404 Footwear with outer soles of rubber, plastics, leather or composition leather, Hong Kong and uppers of textile materials Indonesia South Korea 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of Thailand composition leather 10.0690 6405 10 90 Other footwear, with outer soles of other materials China 6405 20 91 6405 20 99 6405 90 90 10.0700 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden Hong Kong umbrellas and similar umbrellas) No L 141 /6 Official Journal of the European Communities 4. 6. 94 Order No CN/Taric code Description Country concerned 10.0740 6912 00 50 Ceramic tableware, kitchenware, other household articles and toilet articles, South Korea of earthenware or fine pottery 10.0750 6913 Statuettes and other ornamental ceramic articles South Korea 10.0800 7117 19 10 Imitation jewellery South Korea 71 17 i9 9i711719 99  Of base metal, whether or not plated with precious metal 7117 90 00*90 Others  Others excluding imitation jewellery of leather or composition leather or of wood 10.0950 8211 10 00 Knives with cutting blades, serrated or not (including pruning knives), other Hong Kong 8211 91 30 than knives falling within CN code 8208, excluding knives with handles of 8211 91 80 base metal 8211 92 90 8211 93 90 10.0980 8414 10 30 Air or vacuum pumps and air or gas compressors Brazil 8414 10 50 Singapore 841410 90 8414 20 91 8414 20 99 8414 30 30 8414 30 91 8414 30 99 8414 40 8414 80 21 8414 80 29 8414 80 31 8414 80 39 8414 80 41 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 10.0990 8452 10 Sewing machines, other than book-sewing machines falling within CN code Brazil 8452 21 00 8440 8452 29 00 10.1010 8471 10 90 Automatic data-processing machines and units thereof magnetic or optical South Korea 8471 20 20 readers, machines for transcribing data into data media in code form, 8471 20 80 machines for processing such data, not elsewhere specified or included, 8471 91 80 other than for use in civil aircraft 8471 92 20 8471 92 40 8471 92 80 8471 93 40 8471 93 51 8471 93 59 8471 93 60 8471 93 90 8471 99 10 8471 99 80 4. 6. 94 Official Journal of the European Communities No L 141 /7 Order No CN/Taric code Description Country concerned 10.1052 8521 10.1053 8523 8524 10.1055 8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76 10.1060 8527 11 . 8527 21 8527 29 00 8527 31 8527 32 90 8527 39 8527 90 91 8527 90 99 8528 10 31 8528 10 41 8528 10 43 8528 10 49 8528 10 81 8528 10 89 8528 10 91 8528 10 98 8528 20 8529 10 20 8529 10 31 8529 10 39 8529 10 40 8529 10 50 8529 10 70 8529 10 90 8529 90 70 8529 90 98 10.1094 8540 11 Video recording or reproducing apparatus Prepared unrecorded media for sound recording or similar recording of other phenomena other than products of Chapter 37 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records but excluding products of Chapter 37 Television receivers (including video monitors and video projectors) whether or not combined in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus  Colour   Television projection equipment  Apparatus incorporating a videophonic recorder or reproducer   Television receivers with integral tube Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined in the same housing with recording or reproducing apparatus or a clock Television receivers (including video monitors and video projectors), whether or not combined in the same housing with radio-broadcast recei ­ vers or sound or video recording or reproduction apparatus, excluding video recording or reproducing apparatus incorporating a video tuner and goods falling within CN codes 8528 10 14, 8528 10 16, 8528 10 18 , 8528 10 22, 8528 10 28, 8528 10 52, 8528 10 54, 8528 10 56, 8528 10 58 , 8528 10 62, 8528 10 66, 8528 10 72 and 8528 10 76 Cathode-ray television picture tubes including video monitor cathode-ray tubes  Colour South Korea South Korea Hong Kong Singapore South Korea Hong Kong Singapore South Korea South Korea No L 141 /8 Official Journal of the European Communities 4. 6. 94 Order No CN/Taric code Description Country concerned 10.1110 8540 91 00 8540 99 00 8541 10 8541 21 8541 29 8541 30 8541 40 10 8541 50 8541 90 00 8542 10.1120 8703 21 10 8703 22 11 8703 22 19 8703 23 1 1 8703 23 19 8703 31 10 8703 32 1 1 8703 32 19 8703 33 11*10 8703 33 19*10 8703 90 90*11 10.1300 9503 Thermonic, cold cathode or photocathode valves and tubes  Parts Diodes, transistors, and similar semiconductor devices, light emitting diodes Electric integrated circuits and microassemblies Motor vehicles, new, of a cylinder capacity not exceeding 3 000 cm3 Other toys, reduced size (scale) models and similar recreational models working or not, puzzles of all sorts Hong Kong Singapore South Korea South Korea